EXHIBIT 1
                                                                                              US007512096 B2


(12) United States Patent                                                  (10) Patent No.:               US 7,512.096 B2
        Kuzminskiy et al.                                                  (45) Date of Patent:                   Mar. 31, 2009
(54) COMMUNICATING DATA BETWEEN AN                                                        OTHER PUBLICATIONS
         ACCESS POINT AND MULTIPLE WIRELESS
         DEVICES OVERALINK                                              European Search Report EP 05257051 dated Feb. 8, 2006.
                                                                        “Downlink SDMA For Legacy IEEE 802.11A/G Mobile Stations:
(75) Inventors: Alexandr Kuzminskiy, Swindon (GB);                      Acknowledgement Recovery and Channel Estimation” by Alexandr
                                                                        Kuzminskiy and Constantinos Papadias, Bell Laboratories, Lucent
                    Hamid Reza Karimi, Swindon (GB);                    Technologies, 2005.
                    Kin Leung, London (GB)
                                                                        * cited by examiner
(73) Assignee: Alcatel-Lucent USA Inc., Murray Hill,
               NJ (US)                                                  Primary Examiner Erika A Gary
(*) Notice:         Subject to any disclaimer, the term of this         (57)                       ABSTRACT
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 786 days.                          The present invention provides a method and an apparatus for
                                                                        communicating data over a network between a communica
(21) Appl. No.: 10/996,617                                              tion node, for example, an access point having a first and a
                                                                        second antenna and a first and a second mobile station. The
(22) Filed:         Nov. 24, 2004                                       method comprises weighting a first data at the access point to
(65)                    Prior Publication Data
                                                                        transmit the first data using the first and second antennas So
                                                                        that the first mobile station only receives the first data and
         US 2006/O109814 A1          May 25, 2006                       weighting a second data at the access point to transmit the
                                                                        second data using the first and second antennas so that the
(51) Int. Cl.                                                           second mobile station only receives the second data. A space
     H04Q 7/24                    (2006.01)                             division multiple access (SDMA) module may cause a trans
(52) U.S. Cl. ........................ 370/329; 370/468; 370/338        mission protocol to transmit the first data to the first mobile
                                                                        station on the downlink and transmit the second data to the
(58) Field of Classification Search ....................... None
     See application file for complete search history.                  second mobile station in parallel to the transmission of the
                                                                        first data on the downlink. In a telecommunication system,
(56)                    References Cited                                this substantially simultaneous transmission of the first and
                  U.S. PATENT DOCUMENTS                                 second data using a similar carrier frequency in a radio fre
                                                                        quency communication over a wireless local area network
       7,006,529 B2 *    2/2006 Alastalo et al. ............. 370/468   (WLAN) may increase throughput of a downlink, for
 2003/0231700 A1 12/2003 Alamouti et al. ............ 375,144           example, by a factor nominally equal to the number of anten
 2006/0164969 A1* 7/2006 Malik et al. ................. 370,203
                                                                        nas at an access point.
             FOREIGN PATENT DOCUMENTS
EP                 12631.68        12/2002                                             13 Claims, 10 Drawing Sheets
                                             105a

                                              Access Point
                                                    (AP)                                                             147(1)
                                                                                135a(1)                  CH1(1)                145a(1)
       135(1) Y                                                                               140(1)
                                                                                                                         5
                                           First Weighter                                              > ACK1
           DATA (1)
                                         w (CH 1, CHk)                          MPOU         221
                                                                                  1. 1.
                                                                                  s       140(k)
                                                                                       s                                      147k
 135(k) Y                                Second Weighter                        MPDU k-S-              N - ACKK                 ()
           DATA (k)                     wk (CH 1, CH k)                                                    G
                                                                                  N                                            145a(k)
                                                                                 135a(k)
                                                                                                                      MS
U.S. Patent    Mar. 31, 2009   Sheet 2 of 10            US 7,512.096 B2




                                                              ZCHRIQ?NH


      BOZIJ0                                   (I)BOI
U.S. Patent      US 7,512.096 B2




              ºGTRIQ?NH
U.S. Patent          Mar. 31, 2009        Sheet 4 of 10         US 7,512.096 B2




                                                                  400
                     Prepare data to communicate
                over a network between an access point
                  having a first and a second antenna
                 and a first and a second mobile station




         Weight a first data at the access point to transmit      405
         the first data using the first and Second antennas
              on a downlink so that the first mobile station
                       only receives the first data



        Weight a second data at the access point to transmit
         the second data using the first and second antennas      410
        on the downlink during transmission of the first data
                    so that the second mobile station
                      only receives the second data




                         FIGURE 4
U.S. Patent     Mar. 31, 2009                                            US 7,512.096 B2




                                  _ºá(X!knaHO‘LHO)
              (dw)




                              I)VLVCI                         XI)VLVCI

                     (I)SEI                          (*)SCI
U.S. Patent   Mar. 31, 2009   Sheet 6 of 10   US 7,512.096 B2




                                 |%- ^
                                  %
                                         .
                                         -



                                                        9GIR[10]H
U.S. Patent            Mar. 31, 2009   Sheet 9 of 10   US 7,512.096 B2




                                                          6GTRIQ?NH


        P
           N   - ---
       v
U.S. Patent   US 7,512.096 B2




               0[GIR[10]H
                                                     US 7,512,096 B2
                              1.                                                                  2
     COMMUNICATING DATA BETWEEN AN                                     OFDM/SDMA approach”, IEEE Journal on Select Areas of
    ACCESS POINT AND MULTIPLE WIRELESS                                 Communications, vol. 18, no. 11 pp. 2312-2321, November
            DEVICES OVERALINK                                          2OOO.
                                                                          However, the application of SDMA to wireless mobile
         BACKGROUND OF THE INVENTION                                   communication systems, especially to cellular systems. Such
                                                                       as Global System of Mobile Communications (GSM),
  1. Field of the Invention                                            cdma2000 and Universal Mobile telecommunication Sys
                                                                       tems (UMTS) has not always been successful. While simple
   This invention relates generally to telecommunications,             implementations in the form of a fixed sectorization have
and more particularly, to wireless communications.                10   been found to be effective, more sophisticated schemes, such
   2. Description of the Related Art                                   as dynamic beam-forming, have been difficult to implement
   Service providers are constantly exploring various ways to          due to serious incompatibilities with the multiple access pro
generate more revenue while meeting demands of customers               tocols in the above-cited cellular systems. Therefore, the
in different network environments including Intranet, Extra            application of sophisticated techniques for increasing the data
net, and e-commerce applications. For instance, telecommu         15   rates available to mobile stations on a downlink that both may
nication service providers exchange fee-based wireless and             comply with the IEEE 802.11a/g standard specifications has
wireline traffic between mobile users and communication                not been adequately addressed in the literature for many
                                                                        CaSOS.
nodes, such as access points (APs) over a network to provide             One reason for a lack of a high throughput downlink is that
a variety of services to residential and business customers. An        in most wireless LANs, the radio conditions are different at a
access point may be a transceiver that connects devices on a           transmitter and a receiver. As shown, FIG. 3 illustrates a
wireless local area network (WLAN) to the wired infrastruc             stylized representation of a transmission protocol defined at
ture. While an access point may be used by service providers
to assure end-to-end quality of service and bandwidth guar             least in part by IEEE 802.11 standard between a transmitter
antees over different network environments, a telecommuni              and a receiver where the transmitter transmits a MAC proto
cation service provider may offer Internet Protocol (IP) tele     25   col data unit (MPDU) following listening and backoff, and in
phony and other network enhanced communication services                turn, the receiver transmits an acknowledgment (ACK) frame
to these customers. In doing so, these providers may employ            subject to a successful reception of the MPDU. The transmit
optical and wireless networks, Internet infrastructure, com            ter has no way of knowing whether the transmitted data was
munications software to enable, for example, Web-based                 received correctly at the receiver. To this end, the IEEE
enterprise solutions that link private and public networks.       30   802.11 specifications State that upon a Successful reception of
   One well-known standard, i.e., the Institute of Electrical          a data burst (i.e., an MPDU), the receiver should send an
and Electronics Engineers (IEEE) 802.11 specification                  acknowledgment frame (ACK) to the transmitter as confir
                                                                       mation. Should the transmitter not receive an ACK frame, it
describes the operation of mobile stations (MSs) and access            will assume a lost MPDU and will attempt re-transmission.
points in a Wireless Local Area Network (WLAN). For a             35   The time interval between the last symbols of the MPDU and
layered communication network protocol, this specification             the first symbol of the ACK frame is referred to as a Short
identifies both the physical layer (PHY), which details the            Inter-frameSpace (SIFS) interval and is fixed at 16 usin IEEE
nature of the transmitted signals, as well as the medium               802.11 networks. While the duration of a MPDU is arbitrary,
access control (MAC) layer, which defines a complete man               the duration of an ACK frame is between 24 and 44 us,
agement protocol for interaction between mobile stations and      40   depending upon the modulation and coding PHY parameters.
access points. For more detailed discussion on the IEEE                   More specifically, the IEEE 802.11 standard MAC proto
802.11 standard (std.), one may refer to “Wireless LAN                 col is based on carrier-sense multiple-access with collision
Medium Access Control (MAC) and Physical Layer (PHY)                   avoidance (CSMA/CA). This MAC protocol essentially
specifications.” published as IEEE Std. 802.11, in 1999.               describes a “listen before you talk” access mechanism,
   Specifically, at least three versions of the IEEE 802.11       45   whereby a IEEE 802.11 radio (mobile or access point) listens
standard exist, all sharing the same MAC 802.11b layer                 to the communication medium before starting a transmission.
which operates in the 2.4 Giga Hertz (GHz) frequency band              If the communication medium is already carrying a transmis
and has a PHY layer based on code division multiple access             sion (i.e., the measured background signal level is above a
(CDMA), offering a peak data rate of 11 Megabit per second             specified threshold), the radio will not begin its transmission.
(Mbits/s). The 802.11a and 802.11g versions operate in the        50   In Such circumstances, the radio enters a deferral mode,
5.2 and 2.4 GHz bands respectively, both sharing a PHY layer           where it has to wait for a period over which the medium is idle
based on orthogonal frequency division multiplexing                    before attempting to transmit. This period is the Sum of a
(OFDM), offering a peak data rate of 54 Mbits/s. The IEEE              Deterministic Inter-frame Space (DIFS) interval (34 us in
802.11 specification allows interoperability between wireless          802.11a and g) and a stochastic backoff interval (a re-trans
communication equipment from multiple vendors, and is             55   mission delay) with discrete values uniformly distributed
commercially marketed as “Wi-Fi.”                                      over a range. The value of this range doubles with every
   Space Division Multiple Access (SDMA) has been studied              unacknowledged transmission, until a maximum limit is
extensively over the past few decades as a tool that uses              reached. Once a transmission is successfully received and
spatial dimension to simultaneously transmit to, or receive            acknowledged, the range is reduced to its minimum value for
from, multiple radios at the same carrier frequency. For more     60   the next transmission.
detailed discussion on the use of the spatial dimension to               Providing increased downlink throughputs to legacy IEEE
allow discrimination among multiple radio, one may refer to            802.11 mobile stations is an important distinguishing feature
A. T. Alastalo, M. Kahola, “Smart-antenna operation for                and marketing tool. However, multiple acknowledgement
indoor wireless local-area networks using OFDM, IEEE                   (ACK) bursts from different mobile stations may cause a
Transactions on Wireless Communications, Vol. 2, no. 2, pp.       65   reception problem upon their arrival at an access point. Like
392–399, March 2003 and P. Vandenameele, L. VanDer Perre,              wise, accurate channel estimations may severely impact on
M. G. E. Engels, B. Gyselinckx, H. J. De Man, “A combined              Successfully increasing the downlink throughputs. Therefore,
                                                        US 7,512,096 B2
                              3                                                                        4
without requiring a modification to the legacy IEEE 802.11                   FIG. 2 illustrates a WLAN communication system includ
compliant mobile stations, a Substantial increase in data rates            ing a SDMA downlink defined at least in part by IEEE 802.11
using a single carrier frequency is not readily apparent on a              standard from the communication node (e.g., an access point)
downlink from an access point to the mobile stations in a                  shown in FIG. 1 in accordance with one embodiment of the
WLAN.
  The present invention is directed to overcoming, or at least             present invention;
reducing, the effects of, one or more of the problems set forth              FIG.3 illustrates a stylized representation of a transmission
above.                                                                     protocol defined at least in part by IEEE 802.11 standard
                                                                           between a transmitter and a receiver where the transmitter
             SUMMARY OF THE INVENTION                                 10   transmits a MAC protocol data unit (MPDU) following lis
                                                                           tening and backoff, and in turn, the receiver transmits an
   In one embodiment of the present invention, a method is                 acknowledgment (ACK) frame Subject to a successful recep
provided for communicating data over a network between an                  tion of the MPDU;
access point having a first and a second antenna and a first and
a second mobile station. The method comprises weighting a             15     FIG. 4 illustrates a stylized representation of a flow chart
first data at the access point to transmit the first data using the        implementing a method for communicating a first and a sec
first and second antennas so that the first mobile station only            ond data from a first and a second antenna at the communi
receives the first data and weighting a second data at the                 cation node (e.g., an access point) to a first and a second
access point to transmit the second data using the first and               mobile station on the SDMA downlink shown in FIG. 2
second antennas so that the second mobile station only                     consistent with one embodiment of the present invention;
receives the second data.
  In another embodiment, a communication node is associ                       FIG.5 illustrates a stylized representation for SDMA trans
ated with a network to communicate data to and from a first                missions based on the IEEE 802.11 standard on the SDMA
and a second mobile station. The communication node com                    downlink shown in FIG. 2 to the first and second mobile
prises a first and a second antenna, a controller and a memory        25   stations with the first and second antennas at the communi
storing instructions. The instructions cause the controller to             cation node (e.g., an access point) according to one illustra
weight a first data at the communication node to transmit the              tive embodiment of the present invention;
first data using the first and second antennas So that the first              FIG. 6 illustrates a stylized representation of a timing chart
mobile station only receives the first data and weight a second            to initialize the SDMA downlink for the SDMA transmis
data at the communication node to transmit the second data            30
using the first and second antennas So that the second mobile              sions shown in FIG. 5 according to one illustrative embodi
station only receives the second data.                                     ment of the present invention;
   In yet another embodiment, a telecommunication system                      FIG. 7 illustrates a stylized representation of a timing chart
comprises an access point associated with a network to com                 that depicts overlap of two synchronization segments for
municate data to and from a first and a second mobile station.        35   simultaneous SDMA transmission of MPDUs to the first and
The access point comprises a first and a second antenna, a                 second mobile stations during the SDMA transmissions
controller and a memory storing instructions. The instruc                  shown in FIG. 5 in accordance with one illustrative embodi
tions cause the controller to weight a first data at the access            ment of the present invention;
point to transmit the first data using the first and second                  FIG. 8 illustrates a stylized representation of a timing chart
antennas so that the first mobile station only receives the first     40   to impose a time-offset between the SDMA transmitted
data and weight a second data at the access point to transmit              MPDUs for the SDMA transmissions shown in FIG. 5 in
the second data using the first and second antennas so that the            accordance with one illustrative embodiment of the present
second mobile station only receives the second data.                       invention;
   In still another embodiment, an article comprises a com                    FIG. 9 illustrates a stylized representation of a timing chart
puter readable storage medium storing instructions that,              45
when executed cause a telecommunication system to enable a                 for channel estimation and alternating time-offset on the
communication node having a first and a second antenna to                  SDMA downlink to estimate a first radio channel associated
associate with a network to communicate data to and from a                 with a reliably-recovered non-delayed first acknowledge
first and a second mobile station, weight a first data at the              ment frame (ACK) such that identity of a user associated with
access point to transmit the first data using the first and second    50   the non-delayed MPDUs and ACKs be switched for succes
antennas so that the first mobile station only receives the first          sive SDMA transmissions shown in FIG.5 consistent with an
data and weight a second data at the access point to transmit              embodiment of the present invention; and
the second data using the first and second antennas so that the              FIG. 10 illustrates a stylized representation of a timing
second mobile station only receives the second data.                       chart for channel reservation for the SDMA transmissions
                                                                      55
         BRIEF DESCRIPTION OF THE DRAWINGS
                                                                           shown in FIG. 5 that uses time division multiple access
                                                                           (TDMA) to partition a radio resource across SDMA and
  The invention may be understood by reference to the fol                  non-SDMA modes of the communication node (e.g., an
lowing description taken in conjunction with the accompany                 access point) operation in accordance with an embodiment of
ing drawings, in which like reference numerals identify like          60
                                                                           the present invention.
elements, and in which:                                                      While the invention is susceptible to various modifications
  FIG. 1 illustrates a telecommunication system including a                and alternative forms, specific embodiments thereof have
communication node (e.g., an access point) having multiple                 been shown by way of example in the drawings and are herein
antennas for simultaneous wireless communications of cor                   described in detail. It should be understood, however, that the
responding data over a network to a plurality of mobile users         65   description herein of specific embodiments is not intended to
ona downlink according to one illustrative embodiment of the               limit the invention to the particular forms disclosed, but on the
present invention;                                                         contrary, the intention is to cover all modifications, equiva
                                                       US 7,512,096 B2
                                 5                                                                      6
lents, and alternatives falling within the spirit and scope of the        a plurality of mobile devices, e.g., WLAN personal digital
invention as defined by the appended claims.                              assistants, throughout a service area, such as in a facility. In
                                                                          this manner, according to one embodiment, the communica
        DETAILED DESCRIPTION OF SPECIFIC                                  tion node 105 may transmit information to and receive infor
                 EMBODIMENTS                                              mation from mobile users to provide a service. Examples of
                                                                          the service include wireless data services, cellular services,
  Illustrative embodiments of the invention are described                 Internet Protocol (IP) telephony and other communication
below. In the interest of clarity, not all features of an actual          services. Using the communication node 105, i.e., the access
implementation are described in this specification. It will of            point, service providers may offer a full spectrum of service
course be appreciated that in the development of any Such            10   Solutions that can address their customers’ needs in provi
actual embodiment, numerous implementation-specific deci                  Sioning services over Intranet, Extranet, and e-commerce
sions must be made to achieve the developers specific goals,              Solutions.
Such as compliance with system-related and business-related                  In operation, at the communication node 105, i.e., the
constraints, which will vary from one implementation to                   access point (AP), may weight a first data 135(1) at the
another. Moreover, it will be appreciated that such a develop        15   communication node 105 to transmit the first data 135(1)
ment effort might be complex and time-consuming, but                      using the first and second antennas 110(1-m) so that a first
would nevertheless be a routine undertaking for those of                  mobile station (MS) 145(1) only receives the first data 135(1)
ordinary skill in the art having the benefit of this disclosure.          over a first radio channel (CH (1)) 140(1). The communica
   Generally, a communication node, e.g., an access point                 tion node 105 may weight a second data 135(k) to transmit the
includes a plurality of antennas that simultaneously transmit             second data 135(k) in parallel to the first data 135(1) over a
information on a downlink to a plurality of mobile stations,              second radio channel (CH(k)) 140(1) to a second mobile
e.g., laptops or wireless personal digital assistants (PDAs), in          station (MS) 145(k) during transmission of the first data 135
a cell over a network including a wireless local area network             (1) using the first and second antennas 110(1-m) so that the
(WLAN). Essentially, an access point may weight a first data              second mobile station 145(k) only receives the second
at the access point to transmit a first data using a first and a     25   data135(k). The first mobile station 145(1) may include a first
second antenna so that the first mobile station only receives             mobile antenna 147(1) to communicate with the communi
the first data and weight a second data at the access point to            cation node 105 and likewise, second mobile station 145(k)
transmit a second data using the first and second antennas so             may include a second mobile antenna 147(k).
that the second mobile station only receives the second data.                While an example of the first mobile station 145(1) may
In some embodiments, advantageously the present invention            30   include a laptop computer, an example of the second mobile
may be adopted at the access point for Substantially increas              station 145(k) may include a wireless personal digital assis
ing a SDMA downlink throughput in an IEEE 802.11 cell                     tant (PDA). In one embodiment, the communication node 105
Such that the increase in the throughput involve no modifica              may transmit the first and said second data 135(1-k) substan
tion to IEEE 802.11 standard compliant mobile stations. For               tially simultaneously at a same carrier frequency in a radio
example, a near doubling of the throughput via two antennas          35   frequency communication. This Substantially simultaneous
at the access point 105a may be obtained. In other embodi                 transmission of the data 135(1-k) may increase throughput of
ments, the use of the present invention may reduce the overlap            the downlink 120 by a factor nominally equal to the number
of the mobile station acknowledgement (ACK) bursts upon                   of antennas, i.e., 'm', at the communication node 105 or the
their arrival at the access point, providing increased through            access point.
puts to IEEE 802.11 mobile stations. Furthermore, a doubling         40      According to one embodiment, the communication node
of data rates using a single carrier frequency may be obtained            105 may comprise a controller 150 and a memory 155. The
on the SDMA downlink for the IEEE 802.11 mobile Stations.                 memory 155 may store instructions to cause the controller
In this manner, the access point may provide an improved                  150 to weight the first data 135(1) at the communication node
throughput on the SDMA downlink for a WLAN network in                     105 to transmit the first data 135(1) using the first and second
a telecommunication system.                                          45   antennas 110(1-m) so that the first mobile station 145(1) only
   Referring to FIG. 1, a telecommunication system 100                    receives the first data 135(1). The memory 155 may further
includes a communication node 105 having a first antenna                  store instructions to cause the controller 150 to weight the
110(1) and a second antenna 110(m) for a simultaneous wire                second data 135(k) at the communication node 105 to trans
less communication of data over a network including a wire                mit the second data 135(k) using the first and second antennas
less local area network (WLAN) 115 to a plurality of mobile          50   110(1-m) so that the second mobile station 145(k) only
users on a downlink 120 according to one illustrative embodi              receives the second data135(k).
ment of the present invention. In one embodiment, the com                    A communication interface 160 may be coupled to the
munication node 105 may be an access point. For example,                  controller 150 and the memory 155 to transmit the first and
the access point may be a transceiver or a radio component in             second data 135(1-k) substantially simultaneously. To this
the WLAN 115 that operates as a transfer point between a             55   end, the memory 155 may further store a transmission proto
wired and a wireless signal, and vice versa as a communica                col160 and a space division multiple access (SDMA) module
tion hub for users of a wireless device to connect to the                 170. The transmission protocol 160 may be responsible for
WLAN 115. In other embodiment, the access point may be a                  forming data connections between the communication node
base station that plugs into an Ethernet hub or to a server for           105 and the first and second mobile stations 145(1-k). The
a WLAN system cell, so that users may roam between access            60   SDMA module 170 may cause the transmission protocol 160
points. In another embodiment, the access point may operate               to transmit the first data 135(1) to the first mobile station
as a bridge in a peer-to-peer connection.                                 145(1) on the downlink 120 and transmit the second data
   Being an interface between a wireless mobile communica                 135(k) to the second mobile station 145(k) in parallel to the
tion network 125 and a wired network, e.g., a local area                  transmission of the first data 135(1) on the downlink 120.
network (LAN) 130 of the WLAN 115, in one embodiment,                65      The SDMA module 170 may increase the capacity of the
the communication node 105, i.e., the access point may Sup                telecommunication system 100, e.g., a WLAN radio system
port multiple radio cells. These cells may enable roaming of              by taking advantage of spatial separation between users. The
                                                       US 7,512,096 B2
                                 7                                                                      8
communication node 105, e.g., a base station may not trans               the receipt of a transmission. An ACK frame may be either a
mit a transmission signal to an entire cell area, rather concen          separate packet or a piggyback packet on reverse link traffic.
trate power of the transmission signal for parallel transmis             An ACK frame may be sent to indicate that a block of data
sion of the first and second data 135(1-k) on the downlink 120           arrived at its destination without error. For example, an ACK
in the direction of the first and second mobile stations 145(1-          frame may be used for an end-to-end flow control to verify
k), respectively. By taking advantage of a spatial characteris           receipt of one or more frames in a service.
tic pertaining to space on Earth's Surface (e.g., referring to              As shown, FIG. 4 illustrates a stylized representation of a
distances, directions, areas and other aspects of space) of the          flow chart implementing a method for communicating the
first and second antennas 110(1-m) at the communication                  first and second data 135(1-k) from the first and second anten
node 105, the SDMA module 170 may provide simultaneous              10   nas 110a(1-m) at the access point 105a to the first and second
access to multiple users, such as in radio frequency (RF)                mobile stations 145a(1-k) on the SDMA downlink 120a
communications.                                                          shown in FIG. 2 consistent with one embodiment of the
  Turning now to FIG. 2, a WLAN communication system                     present invention. At block 400, the SDMA module 170 may
200 is shown to include a SDMA downlink 120a defined at                  prepare data to communicate over the WLAN 115 between
least in part by the IEEE 802.11 standard from an access point      15   the access point 105a and the first and second mobile stations
105a shown in FIG. 1 in accordance with one embodiment of                145a(1-k).
the present invention. Using a multiplicity of antennas, i.e., a            The access point 105a may weight the first data 135(1) to
first and a second antenna 110a(1-m), the access point 105a              transmit same using the first and second antennas 110a(1-m)
may transmit data including the first and second data 135(1-k)           so that the first mobile station 145a(1) only receives the first
in parallel (e.g., simultaneously and at a same or single carrier        data 135(1) on the SDMA downlink 120a, as depicted in
frequency) to multiple IEEE 802.11a/g standard compliant                 block 405. Similarly, as indicated at block 410, the access
wireless devices, i.e., a first and a second mobile station              point 105a may weight the second data 135(k) for transmit
145a(1-k) to first and a second antenna 147a(1-k), respec                ting the same on the SDMA downlink 120a. That is, the
tively. In this way, the SDMA downlink120a may effectively               access point 105a may transmit the second data 135(k) using
double the throughput of the SDMA downlink 120a.                    25   the first and second antennas 110a(1-m) so that the second
   In operation, the SDMA downlink120a may use the spatial               mobile station 145a(k) only receives the second data 135(k)
dimension to allow discrimination among a first and a second             during the transmission of the first data 135(1) to the first
radio frequency transmission 205(1-k) at a data rate of 54               mobile station 145a(1) on the SDMA downlink 120a, as
Mbits/s based on space division multiple access in the context           shown in block 410.
of the IEEE 802.11 standard. The access point 105a may              30      Referring to FIG. 5, a stylized representation is depicted
apply the transmission protocol 165 based on the SDMA                    for SDMA transmissions based on the IEEE 802.11 standard
module 170 to the first and second radio frequency transmis              over the SDMA downlink 120a shown in FIG. 2 to the first
sions 205(1-k) to transmit the first and said second data 135            and second mobile stations 145a(1-k) with the first and sec
(1-k) substantially simultaneously from the access point 105a            ondantennas 110a(1-m) at the access point 105a according to
to the first and second mobile stations 145(1-k), respectively.     35   one illustrative embodiment of the present invention. The
   To couple the access point 105a to the first and second               access point 105a may comprise a first weighter 500(1) to
mobile stations 145(1-k) through the WLAN 115, at least one              weight the first data 135(1) based on channel estimates of the
of the access point 105a, the first and second mobile stations           first and second radio channels 140(1-k) as “w 1(CH (1), CH
145(1-k), and the SDMA downlink 120a may be defined at                   (k)). Likewise, the access point 105a may comprise a second
least in part by Institute of Electrical and Electronics Engi       40   weighter 500(k) to weight the second data 135(k) based on
neers (IEEE) 802.11 standard to establish the network. The               channel estimates of the first and second radio channels 140
SDMA module 170 may estimate the first radio channel 140                 (1-k) as “wk (CH (1), CH (k)).”
(1) from the access point 105a to the first mobile station                  In operation, the weighted first and second data 135a(1-k)
145(1) over a pilot interval and estimate the second radio               may be transmitted by both the antennas 110a(1-k) at the
channel 140(k) from the access point 105a to the second             45   access point 105a over the associated first and second radio
mobile station 145(k) over the pilot interval. A pilot interval          channels 140(1-k) to the first and the mobile stations 145a(1-
may be a predetermined time period for transmission of a                 K) for selective reception. The MAC layer protocol or packet
signal, either at a single frequency or several independent              data units, MPDU (1-k), and the acknowledgement (ACK)
frequencies, for Supervisory purposes including control,                 frames, ACK (1-k) may be exchanged between the access
equalization, continuity, synchronization, or reference. For        50   point 105a and the first mobile station 145a(1) and the second
example, the access point 105a may transmit one or more                  mobile station 145a(k), respectively.
pilot frequencies associated with a carrier frequency over the              For simultaneous and co-channel transmission of indepen
pilot interval.                                                          dent data to the first and second mobile stations 145a(1-k),
   Before starting the first and second radio frequency trans            respectively, the access point 105a may obtain up-to-date
missions 205(1-k) of the first and second data 135(1-k) over        55   estimates of the first and second radio channels 140(1-k) from
the SDMA downlink 120a, the transmission protocol 165                    the access point 105a to the first and second mobile stations
may be initialized. This initialization may entail exchanging            145a(1-k), respectively. That is, for the SDMA transmissions
one or more protocol data units, such as MAC layer protocol              of the weighted first and second data 135a(1-k) to the first and
or packet data units (MPDUs) and one or more acknowledge                 second mobile stations 145a(1-k), respectively, with two (or
ment (ACK) frames between the access point 105a and the             60   more) antennas, i.e., the first and second antennas 110a(1-m)
first mobile station 145(1) and the second mobile station                at the access point 105a, an initialization procedure for the
145(k). For example, a PDU may be a data object exchanged                SDMA downlink 120a, as shown in FIG. 2, based, at least in
by the transmission protocol 165 within a given layer of a               part, on the IEEE 802.11 standard may be initiated.
communication network protocol stack. A PDU may com                         Referring to FIG. 6, a stylized representation of a timing
prise both protocol control information and user data. Like         65   chart is illustrated to initialize the SDMA downlink 120a for
wise, an ACK frame may be an acknowledgement portion of                  the SDMA transmissions shown in FIG. 5 according to one
the transmission protocol 165 responsible for acknowledging              illustrative embodiment of the present invention. To this end,
                                                      US 7,512,096 B2
                                                                                                        10
a “SDMA initialization' procedure is initiated prior to com              and second mobile stations 145a(1-k). However, to account
mencement of a SDMA mode of operation at the access point                for finite TX/RX switching times, a time-offset of 12 us is used,
105.a. In one embodiment, this “SDMA initialization proce                as depicted in FIG. 8.
dure involves that:                                                         Consistent with one embodiment, the ACK responses
   (i). The access point 105a may transmit an MPDU to the           5    (ACK 1 frame and ACK k frame) may be recovered via
      first mobile station 145a(1) using equal weights at each           interference cancellation at the access point 105a. Specifi
      antenna of the first and second antennas 110a(1-m).                cally, the two partially overlapping ACK bursts may be recov
   (ii). Upon successful reception of the MPDU, the first                ered via a procedure described below.
      mobile station 145a(1) may respond with an ACK frame                  i) Sample a received signal (e.g., at a Nyquist rate) syn
      burst. The access point 105a may use a pilot segment of       10         chronously with respect to the ACK1 frame symbols.
      the received ACK frame to compute a fresh estimate of                     Synchronization may be achieved via the synchroniza
      the first radio channel 140(1).                                          tion segment of ACK1 frame.
   (iii). The access point 105a may transmit an MPDU to the                 ii) Compute an over-sampled replica of a filtered second
       second mobile station 145a(k) using equal weights at                    radio channel 140(k) synchronization and pilot seg
      eachantenna of the first and secondantennas 110a(1-m).        15         ments of the ACK 2 frame, with samples synchronous
   (iv). Upon successful reception of the MPDU, the second                     with respect to the ACK 2 frame symbols.
      mobile station 145a(k) may respond with an ACK frame                  iii) Compute the contribution of the synchronization and
      burst. The access point 105a may use the pilot segment                   pilot segments of the ACK 2 frame to the Nyquist
      of the received ACK frame to compute a fresh estimate                     sampled received signal, e.g., by searching for the
      the second radio channel 140(k).                                         appropriate Nyquist-sampled polyphase component of
   (V). Channel estimates of the first and second radio chan                   the over-sampled signal and an associated appropriate
      nels 140(1-k) may then be used for SDMA transmis                        time-offset.
       sions, by the access point 105a, of the two independent             iv) Subtract the contribution of the synchronization and
      MPDUs to the first and second mobile stations 145a(1-                   pilot segments of the ACK2 frame at stage (iii) from the
       k), respectively.                                            25        Nyquist-sampled received signal at stage (i). This results
   An unsuccessful reception of the MPDUs or ACK frames                       in a "cleaned-up' Nyquist-sampled received signal with
at any stage (i) to (iv) would indicate that the radio conditions             contributions from the ACK1 frame only.
are unsuitable for the SDMA transmissions for the first and                v) Estimate the ACK 1 frame symbols via conventional
second mobile stations 145a(1-k) at this time. As a result, the               beam-forming using the first radio channel 140(1) esti
current SDMA initialization procedure may then be aban              30        mates derived from previous ACK frames. If the
doned, and a new SDMA initialization procedure may be                         detected ACK 1 frame symbols are in error, then the
commenced for a different pair of mobile stations.                            corresponding SDMA packet is lost.
   Turning now to FIG.7, a stylized representation of a timing             vi) Over-sample the received signal and create an over
chart is illustrated that depicts overlap of two synchronization              sampled replica of a filtered first radio channel 140(1)
segments for simultaneous SDMA transmissions of MPDUs               35        ACK1 frame.
to the first and second mobile stations 145a(1-k) during the               vii) Subtract the over-sampled replica of the ACK1 frame
SDMA transmissions shown in FIG.5 inaccordance with one                       from the over-sampled received signal and select the
illustrative embodiment of the present invention. A simulta                   appropriate Nyquist-sampled polyphase component
neous SDMA transmission of MPDUs (MPDU 1 and MPDU                             based on the result derived in stage (iii). This results in a
k) to the first and second mobile stations 145a(1-k) may result     40        "cleaned-up' Nyquist-sampled received signal with
in each mobile responding, after a period of time called SIFS,                contributions from the ACK 2 frame only.
such as 16 us, with an ACK burst. However, the two ACK                     viii) Estimate the ACK 2 frame symbols by applying a
bursts (ACK 1 frame and ACK k frame) may substantially                        conventional beam-forming to the result of stage (vii)
overlap in time and mutually interfere upon arrival at the                    using the second radio channel 140(k) estimates derived
access point 105.a. Each ACK burst may comprise a synchro           45        from previous ACK frames.
nization (S), pilot (P) and data segments. Apart from confirm              In this manner, both the first and second radio channels
ing a successful reception of the MPDUs, the pilot segments              140(1-k) may be estimated via the “cleaned ACK frames at
of the ACK bursts may be used to derive fresh channel esti               the output of a detector. However, since a non-delayed ACK1
mates of the first and second radio channels 140(1-k) in prepa           frame may be cleaned with a relatively more reliability thana
ration for the next SDMA transmissions. While the overlap of        50   delayed ACK 2 frame, the estimate of the first radio channel
the two pilot segments may severely impede channel estima                140(1) derived from the ACK 1 frame may be a relatively
tion, the overlap of the two synchronization segments may                more reliable than the estimate of the second radio channel
also severely degrade synchronization, as depicted in FIG. 7.            140(k) derived from the ACK2 frame.
   To this end, FIG. 8 illustrates a stylized representation of a          One of the reasons for this difference in channel estimates
timing chart to impose a time-offset (T) between the SDMA           55   is that while pilot symbols are generally transmitted on all 52
transmitted MPDUs (MPDU 1 and MPDUk) for the SDMA                        OFDM sub-carriers, according to the IEEE 802.11 specifica
transmissions shown in FIG. 5 in accordance with one illus               tions, synchronization symbols are generally transmitted
trative embodiment of the present invention. The time-offset,            only on 12 (roughly equi-spaced) Sub-carriers out of the total
T. between the SDMA transmitted MPDUs (MPDU 1 and                        of 52 OFDM sub-carriers. This means that the synchroniza
MPDU k) may result in a similar time-offset in the ACK              60   tion segment of the ACK2 frame may interfere only with 12
responses (ACK1 frame and ACK k frame) of the first and                  sub-carriers of the pilot segment of the ACK 1 frame. In
second mobile stations 145a(1-k). This time-offset reduces               contrast, the 52 sub-carriers of the data segment of the ACK1
the interference between the two ACK frames, in particular               frame may interfere with all 52 sub-carriers of the pilot seg
during the critical synchronization and pilot intervals of the           ment of the ACK 2 frame. However, a poor quality of the
ACK1 frame. Ideally, in one embodiment, a maximum value             65   second radio channel 140(k) estimates may have a severe
of this time-offset is 16 us with no simultaneous transmission           impact on a successful application of the SDMA module 170
(Tx) and reception (RX) at the access point 105a or the first            shown in FIG. 1 to the transmission protocol 165.
                                                    US 7,512,096 B2
                             11                                                                  12
   According to one exemplary embodiment of the present             In scenarios where a sequence of the SDMA transmissions
invention, FIG. 9 illustrates a stylized representation of a     on the SDMA downlink 120a may be interrupted by other
timing chart for channel estimation and alternating time         IEEE 802.11 mobiles or access points contending for a same
offset on the SDMA downlink120a to estimate the first radio      channel, a reservation process may be performed via the point
channel 140(1) associated with a reliably-recovered non-de- 5 coordination function (PCF) specified in the IEEE 802.11
layed first acknowledgement frame (ACK1) such that iden standard. As a result, an SDMA initialization process would
tity of a user associated with the non-delayed MPDUs and not be initiated every interruption. Thus, any associated over
ACK frames be switched for successive SDMA transmis              head with an interruption would not impact the throughput
sions shown in FIG. 5. Using channel estimation and alter gains achieved by the relatively higher quality channel esti
nating time-offset, the above issue of difference in channel 10 mates on the SDMA downlink 120a.
estimates may be addressed by estimating only the first radio       To this end, FIG. 10 illustrates a stylized representation of
channel 140(1) associated with the reliably-recovered non a timing chart for channel reservation for the SDMA trans
delayed ACK1 frame. The identity of the user associated with missions shown in FIG. 5 that uses time division multiple
the non-delayed MPDUs and ACK frames may then be access (TDMA) to partition a radio resource across SDMA
switched for successive SDMA transmissions. This tech- 15 and non-SDMA modes of the communication node (e.g., an
nique of channel estimates is depicted in FIG. 9 for the first access point) operation in accordance with one illustrative
and second mobile stations 145a(1-k), shown as mobiles A embodiment of the present invention. The non-SDMA mode
and B.                                                           may represent a conventional IEEE 802.11 mode that services
   As illustrated above, estimation of the first radio channel   uplink (UL)/downlink (DL) real-time traffic. When the access
140(1) via the pilot segment of the ACK1 frame is subject to 20 point 105a contends for the SDMA mode, the access point
interference from the strong synchronization or overlap seg 105.a reserves a channel for the SDMA mode. The SDMA
ment of the ACK 2 frame. This interference may result in downlink 120a may carry non-real-time traffic for multiple
inadequate estimates of the first radio channel 140(1), subse mobile pairs since many scheduling options may be possible.
quently affecting the recovery of the ACK frame. In one A reservation interval may depend upon the mix of traffic, for
embodiment, the quality of the channel estimates may be 25 example, 5-10 ms may allow efficient SDMA transmissions
improved by exploiting the characteristics of the synchroni on the SDMA downlink 120a. Upon completion of the
Zation (S) segment.                                              SDMA mode, the access point 105a may release the channel
   More specifically, while pilot symbols are generally trans and revert back to conventional IEEE 802.11 non-SDMA
mitted on all 52 OFDM sub-carriers, according to the IEEE mode, servicing remaining uplink (UL)/downlink (DL) real
802.11 specifications, synchronization symbols are transmit- 30 time traffic.
ted only in 12 (roughly equi-spaced) Sub-carriers out of the        In some embodiments, advantageously the present inven
total of 52 OFDM sub-carriers. This means that the synchro tion may be adopted at the access point 105.a for substantially
nization segment of the ACK2 frame may interfere only with increasing the SDMA downlink 120a throughput in an IEEE
12 sub-carriers of the pilot segment of the ACK1 frame. Thus,    802.11 cell such that the increase in the throughput involve no
the remaining 40 sub-carriers of the pilot segment of the ACK 35 modification to IEEE 802.11 standard compliant mobile sta
1 frame may be uncorrupted. This feature may be used to tions. For example, a near doubling of the throughput via two
improve the quality of the first radio channel 140(1) estimates antennas at the access point 105a may be obtained. In other
by avoiding the use of the corrupted ACK 1 frame pilot embodiments, the use of the present invention may avoid the
symbols on the 12 sub-carriers.                                  overlap of the mobile station acknowledgement (ACK) bursts
   As examples, two different techniques are described 40 upon their arrival at the access point 105a, providing
below. A first technique for channel estimates involves inter increased throughputs to IEEE 802.11 mobile stations. Fur
polation in the frequency domain. In the first technique, to thermore, a doubling of data rates using a single carrier fre
compute estimates of the first radio channel 140(1) at the quency may be obtained on the SDMA downlink 120a for the
corresponding Sub-carrier frequencies, the pilot symbols of IEEE 802.11 mobile Stations.
the ACK 1 frame transmitted on the 40 uncorrupted sub- 45 While the invention has been illustrated herein as being
carriers may be used. Due to the absence of interference from useful in a telecommunications network environment, it also
the synchronization segment of the ACK 2 frame at these has application in other connected environments. For
Sub-carriers, a relatively higher quality of channel estimates example, two or more of the devices described above may be
may be obtained. Using the computed channel estimates coupled together via device-to-device connections, such as
interpolation in the frequency domain may be applied to 50 by hard cabling, radio frequency signals (e.g., 802.11(a).
compute estimates of the first radio channel 140(1) at the 12 802.11(b), 802.11 (g), Bluetooth, or the like), infrared cou
remaining Sub-carriers.                                          pling, telephone lines and modems, or the like. The present
   A second technique for channel estimates involves channel invention may have application in any environment where
estimation via synchronization symbols. Again, by using the two or more users are interconnected and capable of commu
pilot symbols of the ACK 1 frame transmitted on the 40 55 nicating with one another.
uncorrupted Sub-carriers, channel estimates of the first radio      Those skilled in the art will appreciate that the various
channel 140(1) may be computed at the corresponding Sub system layers, routines, or modules illustrated in the various
carrier frequencies. Due to the absence of interference from embodiments herein may be executable control units. The
the synchronization segment of the ACK 2 frame at these control units may include a microprocessor, a microcontrol
Sub-carriers, a significantly better quality of channel esti- 60 ler, a digital signal processor, a processor card (including one
mates may be obtained. By using the strong synchronization or more microprocessors or controllers), or other control or
symbols of the ACK1 frame (rather than the pilot symbols), computing devices as well as executable instructions con
channel estimates of the first radio channel 140(1) may be tained within one or more storage devices. The storage
computed at the 12 remaining Sub-carriers. The synchroniza devices may include one or more machine-readable storage
tion segment of the ACK1 frame may not at all overlap with 65 media for storing data and instructions. The storage media
the ACK 2 frame, resulting in a relatively higher quality may include different forms of memory including semicon
channel estimates.                                               ductor memory devices such as dynamic or static random
                                                       US 7,512,096 B2
                              13                                                                       14
access memories (DRAMs or SRAMS), erasable and pro                          4. A method, as set forth in claim 3, wherein initializing
grammable read-only memories (EPROMs), electrically                       said transmission protocol further comprising:
erasable and programmable read-only memories (EE                            offsetting transmission of a first protocol data unit of said
PROMs) and flash memories; magnetic disks such as fixed,                       one or more protocol data units from said access point to
floppy, removable disks; other magnetic media including                        said first mobile station relative to transmission of a
tape; and optical media Such as compact disks (CDS) or digital                 second protocol data unit of said one or more protocol
video disks (DVDs). Instructions that make up the various                      data units from said access point to said second mobile
Software layers, routines, or modules in the various systems                   station by a predetermined time.
may be stored in respective storage devices. The instructions,              5. A method, as set forth in claim 3, wherein initializing
when executed by a respective control unit, causes the corre         10   said transmission protocol further comprising:
sponding system to perform programmed acts.                                 shifting transmission of said first data relative to transmis
   The particular embodiments disclosed above are illustra                     sion of said second data; and
tive only, as the invention may be modified and practiced in                canceling an interference based on synchronization
different but equivalent manners apparent to those skilled in                 between a first and a second acknowledgement frame of
the art having the benefit of the teachings herein. Further          15       said one or more acknowledgement frames at said access
more, no limitations are intended to the details of construction              point to recover said first acknowledgement frame that at
or design herein shown, other than as described in the claims                 least partially overlaps said second acknowledgement
below. It is therefore evident that the particular embodiments                 frame based on the shifted transmissions of said first and
disclosed above may be altered or modified and all such                        second data.
variations are considered within the scope and spirit of the                 6. A method, as set forth in claim 5, further comprising:
invention. Accordingly, the protection sought herein is as set               re-estimating said first radio channel associated with the
forth in the claims below.                                                      recovered said first acknowledgement frame.
   We claim:                                                                 7. A method, as set forth in claim 6, further comprising:
   1. A method for communicating data over a network                         receiving one or more pilot symbols and one or more
between an access point having a first and a second antenna          25         synchronization symbols of said first acknowledgement
and a first and a second mobile station, the method compris                     frame on a set of uncorrupted Sub-carriers of a multi
ing:                                                                            plicity of sub-carriers:
   weighting a first data at said access point to transmit said              computing estimates of said first radio channel at the
      first data using said first and second antennas So that said              uncorrupted Sub-carrier frequencies based on at least
      first mobile station only receives said first data; and        30         one of the pilot symbols and the synchronization sym
   weighting a second data at said access point to transmit said                bols of said first acknowledgement frame received on
      second data using said first and second antennas so that                  the multiplicity uncorrupted sub-carriers; and
      said second mobile station only receives said second                   computing estimates of said first radio channel at a set of
     data;                                                                      corrupted sub-carriers of said multiplicity of sub-carri
  increasing a first data rate of transmission of said first data    35         ers using the computed estimates at the uncorrupted
     and a second data rate of transmission of said second                      Sub-carrier frequencies.
     data using a single carrier frequency in a radio frequency              8. A method, as set forth in claim 7, wherein computing
     communication based on a transmission protocol;                      estimates of said first radio channel at a set of corrupted
  discriminating transmissions of said first and said second              Sub-carriers of said multiplicity of Sub-carriers using the
     data on a downlink in said radio frequency communica            40   computed estimates at the uncorrupted Sub-carrier frequen
     tion based on a spatial dimension;                                   cies further comprises:
  applying a space division multiple access based on said                    applying interpolation in a frequency domain based on the
     transmission protocol to said transmissions to transmit                    computed channel estimates to compute estimates of
     said first and said second data Substantially concurrently                 said first radio channel at a set of corrupted Sub-carriers
     from said access point to said first and second mobile          45         of said multiplicity of sub-carriers.
     stations, respectively;                                                 9. A method, as set forth in claim 7, wherein computing
  defining at least one of said access point, said first and              estimates of said first radio channel at a set of corrupted
     second mobile stations, and said downlink at least in part           Sub-carriers of said multiplicity of Sub-carriers using the
     by Institute of Electrical and Electronics Engineers                 computed estimates at the uncorrupted Sub-carrier frequen
     (IEEE) 802.11 standard to establish said network                50   cies further comprises:
     including a wireless local area network;                                computing estimates of said first radio channel at a set of
  coupling said access point to said first and second mobile                    corrupted sub-carriers of said multiplicity of sub-carri
     stations through said wireless local area network;                         ers based on the synchronization symbols of said first
  estimating a first radio channel from said access point to                    acknowledgement frame.
     said first mobile station over a pilot interval; and            55      10. A method, as set forth in claim 3, further comprising:
  estimating a second radio channel from said access point to               using a time division multiple access protocol to partition a
     said second mobile station over said pilot interval.                       radio resource including a channel across a space divi
  2. A method, as set forth in claim 1, further comprising:                     sion multiple access mode and a non-space division
  initializing said transmission protocol before starting said                  multiple access mode of said access point; and
     transmissions of said first and second data over said           60      reservingaportion of said channel for a transmission based
     downlink.                                                                  on said space division multiple access protocol in said
  3. A method, as set forth in claim 2, wherein initializing                    space division multiple access mode of said access
said transmission protocol further comprising:                                  point.
  exchanging one or more protocol data units and one or                      11. A method, as set forth in claim 3, wherein initializing
     more acknowledgement frames between said access                 65   said transmission protocol further comprises:
     point and said first mobile station and said second                     delaying transmission of a first one of the protocol data
     mobile station.                                                            units from said access point to said first mobile station
                                                     US 7,512,096 B2
                             15                                                                       16
    relative to transmission of a second one of the protocol              alternately delaying transmissions of the protocol data
    data units from said access point to said second mobile                  units from the access point to the first and second mobile
    station by a predetermined time during a first period of                 stations, respectively.
    operation; and                                                         13. A method, as set forth in claim 3, wherein initializing
  delaying transmission of a third one of the protocol data             said transmission protocol further comprises:
    units from said access point to said second mobile sta                transmitting the protocol data units to the first and second
    tion relative to transmission of a fourth one of the pro
    tocol data units from said access point to said first mobile             mobile stations in a first preselected order during a first
    station by a predetermined time during a second period                   period of time and a second preselected order during a
    of operation.                                                  10        second period of time.
  12. A method, as set forth in claim 3, wherein initializing
said transmission protocol further comprises:                                                  k    .   .   .   .
